210 Mich. App. 299 (1995)
533 N.W.2d 22
WITT
v.
SEABROOK
Docket No. 153615.
Michigan Court of Appeals.
Submitted March 9, 1995, at Lansing.
Decided April 28, 1995, at 9:10 A.M.
Charles D. Sherman, Prosecuting Attorney, and Mary C. Pino, Chief Assistant Prosecutor, for the plaintiff.
Legal Aid of Central Michigan (by Daniel Bambery), for the defendant.
Before: DOCTOROFF, C.J., and CAVANAGH and SMOLENSKI, JJ.
DOCTOROFF, C.J.
The trial court ordered defendant-father to reimburse the Department of Social Services for the plaintiff-mother's hospital confinement expenses during the birth of their child. Defendant argues that the trial court had no authority to order this relief and that the order was contrary to established law. We affirm.
Plaintiff gave birth on December 7, 1990. The costs of plaintiff's hospital stay were paid by the Medicaid program. Although plaintiff and defendant were not married at the time, defendant acknowledged his paternity and expressed a willingness to support the child. Several weeks after the birth of the baby, both plaintiff and defendant met with an investigator from the prosecutor's office working on a referral from the Department of Social Services. The investigator testified that he discussed a declaration of paternity and support payments with plaintiff and defendant. He brought a standard support agreement, which both plaintiff and defendant signed. Defendant agreed to pay *301 $15 a month in support payments. The agreement also provided that defendant would pay an undetermined amount of confinement costs. Defendant acknowledges signing the agreement for paternity and support, but he claims that he was never aware that he would be required to pay the medical expenses for plaintiff's hospital confinement. Two months after signing the support order, defendant married plaintiff.
The friend of the court, on behalf of the Department of Social Services, filed a petition for modification of judgment to specify the amount of confinement costs and to establish a payment plan. Under the terms of the support agreement, the Department of Social Services was plaintiff's assignee. Defendant filed a motion to dismiss on the ground that the Department of Social Services had no authority to collect confinement expenses. The trial court ordered defendant to pay the confinement expenses.
Defendant argues that the trial court exceeded its jurisdiction when it ordered him to pay plaintiff's confinement costs pursuant to the Family Support Act, MCL 552.451 et seq.; MSA 25.222(1) et seq. The Family Support Act allows a custodial parent to bring an action for support against a noncustodial parent. MCL 552.451a; MSA 25.222(1a). Support is defined as the payment of medical, dental, and other health care, child care, and educational expenses. MCL 552.452(2); MSA 25.222(2)(2).
Defendant maintains that the statutory definition of support does not include a mother's confinement expenses. We disagree.
Normally, § 1b of the Family Support Act allows the Department of Social Services to recover confinement expenses if either the custodial parent or the minor child receives public assistance. MCL *302 552.451b; MSA 25.222(1b). Because the original petition was filed by plaintiff and not the Department of Social Services, § 1b does not apply. Even if the case is reviewed as of the time when the friend of the court attempted to set up a payment plan and establish confinement expenses, § 1b still does not apply because neither the custodial parent nor the child was on public assistance at that time.
Although the Family Support Act does not expressly indicate that confinement expenses are included in the definition of support, the Paternity Act states that support payments by the father include confinement costs. MCL 722.717(2); MSA 25.497(2). When two statutory provisions have a common purpose, the terms of the provisions should be read in pari materia. The object of the rule of in pari materia is to carry into effect the purpose of the Legislature as found in harmonious statutes on a subject. Jennings v Southwood, 446 Mich. 125, 136; 521 NW2d 230 (1994). The Paternity Act has always been intended to both provide for the financial support of children and spare the public from providing that financial support. Waite v Washington, 44 Mich. 388, 389; 6 N.W. 874 (1880). The Family Support Act also attempts to keep the public from having to support children whose parents are able to provide some financial support. MCL 552.451b; MSA 25.222(1b). Because the Family Support Act and the Paternity Act share the common purpose of encouraging parents to support their children instead of relying on public assistance, these statutes should be read in pari materia. Therefore, we hold that support, as defined in the Family Support Act, includes confinement expenses.
Defendant also argues that, pursuant to federal law, defendant may not reimburse the Department *303 of Social Services. Federal law does not alter state law with regard to the right of the Department of Social Services to collect money under an assignment signed by the recipient of Medicaid benefits. Morrow v Shah, 181 Mich. App. 742, 751; 450 NW2d 96 (1989).
Although defendant claims that he did not read the section of the support agreement relating to confinement, he did not allege fraud, mutual mistake, or duress. Therefore, the agreement is still binding on him. Sherman v DeMaria Bldg Co, 203 Mich. App. 593, 599; 513 NW2d 187 (1994). We find that the trial court properly enforced the support agreement and ordered defendant to pay confinement costs.
Affirmed.